          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )   Case No. 1:19-cv-00573 (JEB)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                    )
                  Defendant.        )
____________________________________)

            PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN OPPOSITION TO DEFENDANT’S MOTION
                      FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Judicial Watch, Inc., by counsel and pursuant to Rule 56(c) of the Federal Rules

of Civil Procedure, respectfully submits this memorandum of points and authorities in opposition

to the Motion for Partial Summary Judgment of Defendant U.S. Department of Justice. As

grounds thereof, Plaintiff states as follows:

I.     Factual Background.

       This lawsuit involves a FOIA request directed to the FBI for records of communications

and meetings between former FBI general counsel James Baker and Perkins Coie partner

Michael Sussmann. Compl. ¶ 5. 1 The FBI has asserted a privacy Glomar in conjunction with

FOIA Exemptions 6 and 7(C) and has refused to confirm or deny the existence of any records.

Plaintiff respectfully submits that a Glomar response is unwarranted and seeks an order requiring

the FBI to process Plaintiff’s FOIA request.




1
  The FBI asserted a privacy Glomar for parts 1 and 2 of the request but is currently processing
responsive records in response to part 3 of the request.
         Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 2 of 8




       The genesis of this FOIA request was a meeting held in September 2016 between Baker

and Sussmann, a lawyer for the Hillary Clinton campaign and the Democratic National

Committee. See Exh. A (Kimberly A. Strassel, “Who Is Michael Sussmann?,” Wall Street

Journal (Oct. 11, 2018)). The meeting, occurring shortly before the 2016 election, drew scrutiny

because Sussmann’s firm also had been retained by the Clinton campaign and the DNC to pay

research firm Fusion GPS and Christopher Steele to compile a “dossier” alleging Donald Trump

and the Russian government were colluding to hijack the presidential election. Id. At the

meeting, Sussmann handed over to Baker documentation, including an electronic storage device,

purportedly showing a link between a Russian bank and a computer server in Trump Tower. See

Exh. B (Jeff Carlson, “Baker Testimony Reveals Perkins Coie Lawyer Provided FBI With

Information on Alfa Bank Allegations,” The Epoch Times (Jan. 21, 2019). The meeting occurred

shortly before Baker would review and approve the FBI’s application for a FISA warrant to

surveil Carter Page. See Exhibit C (Andrew C. McCarthy, BALL OF COLLUSION at 263 (2019).

The New York Times reported on Oct. 31, 2016, that “F.B.I. officials spent weeks examining

computer data showing an odd stream of activity to a Trump Organization server and Alfa Bank”

but “ultimately concluded that there could be an innocuous explanation, like a marketing email

or spam, for the computer contacts.” Eric Lichtblau and Steven Lee Myers, “Investigating

Donald Trump, F.B.I. Sees No Clear Link to Russia,” N.Y. Times (Oct. 31, 2016)

(https://www.nytimes.com/2016/11/01/us/politics/fbi-russia-election-donald-trump.html).

       The Baker/Sussmann meeting was the focus of subsequent testimony by Baker before the

U.S. House Judiciary and Oversight committees in October 2018. See Exhs. D and E (Interview

of James A. Baker, Oct. 3 and Oct. 18, 2018). Baker testified that Sussmann said “he had cyber




                                               2
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 3 of 8




experts that had obtained some information that they thought they should get into the hands of

the FBI.” The information provided by Sussmann appeared to be substantial:

       Mr. Baker: It was like — my recollection was it was a stack of material I don’t
       know maybe a quarter inch half inch thick something like that clipped together,
       and then I believe there was some type of electronic media, as well, a disk or
       something.

Exh. D at 107. Baker also stated that the information from Sussmann was “unrelated to the

[Steele] dossier, it’s another investigative matter.” Id. at 45. After some consultation with and

approval from a lawyer from the FBI’s Office of General Counsel, Baker acknowledged that

Sussmann’s information related to the FBI’s Trump–Russia investigation. Id. at 45-46.

       Baker also testified that Sussmann had shared the same information with the media,

stating that Sussmann had told him “some elements of the press had this information as well and

were going to publish something about it.” Id. at 107. Baker stated that The New York Times

had also been in possession of Sussmann’s information:

       Mr. Baker: He was the source — he told me the New York Times was aware of
       this. We, the FBI, went to the New York Times and then started a series of
       conversations with them to try to get them to slow down

Id. at 116-17.

II.    Procedural Background and Legal Standard.

       Plaintiff does not dispute Defendant’s recitation of the procedural background of this

case. See Defendant’s Memorandum of Points and Authorities in Support of Its Motion for

Summary Judgment (“Def’s Mem.”) at 2-3.

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine issue of material fact is one that would change the outcome of the litigation.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (Only disputes over facts that



                                                 3
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 4 of 8




might affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.). FOIA cases typically and appropriately are decided on motions for

summary judgment. See Defenders of Wildlife v. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C.

2009); Bigwood v. U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007). In FOIA

cases, the agency bears the ultimate burden of proof. See DOJ v. Tax Analysts, 492 U.S. 136,

142 n.3 (1989).

III.   Defendant’s Glomar Response is Unwarranted.

       Plaintiff does not dispute Defendant’s recitation of case law (Def’s Mem. at 6-11) setting

forth the standards for a Glomar response under Exemption 6 and Exemption 7(C). Hence, the

first issue is whether production of records in this case would “constitute an unwarranted

invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). 2

       In this case, no cognizable privacy interest is apparent. Sussman, a lawyer who may or

may not have been acting on behalf of an unspecified client, delivered documents to a top FBI

official. There is no indication that this meeting was held with the intent of keeping Sussmann or

his unspecified client’s identity undisclosed. On the contrary, the sworn testimony of Baker, the

former FBI general counsel, confirms that Sussmann was sharing the same documents with the

media. See Exh. D at 106, 116-17. Rather than privacy, this confirms that Sussmann was

seeking to obtain attention for his activities. Hence, this is far from typical case where a FOIA

request “is made for FBI investigative records regarding a particular individual, the FBI’s mere

acknowledgment that it possesses responsive records associates the individual named in the

request with suspected criminal activity.” Citizens for Responsibility and Ethics in Wash.



2
 Defendant’s claim (Def’s Mem. at 12) that Plaintiff should have somehow anticipated the
Glomar response and submitted evidence in the FOIA request of the “public interest” supporting
disclosure lacks any statutory or logical basis.


                                                 4
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 5 of 8




(CREW) v. DOJ, 746 F.3d 1082, 1091 (D.C. Cir. 2014). Sussmann had no expectation of

“personal privacy,” as he was actively seeking publicity for himself and the information he

wanted to share.

       In any event, the public interest in disclosure of the existence of records is manifest. In

contrast to any privacy interest, the public interest in disclosure is considerable and outweighs

any such concern. The occurrence of the Baker/Sussmann meeting is undisputed and is a notable

event in the Russia collusion narrative which has dominated the public discussion since 2016.

The subsequent confirmation and description of the meeting by Mr. Baker (with the express

permission of FBI counsel) diminishes any conceivable privacy interest and demonstrates the

continuing and significant public interest. See, e.g., Exhs. A-E; Nation Magazine v. United

States Customs Service, 71 F.3d 885, 893 (D.C. Cir. 1995) (citing United States Department of

Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 779 (1989) and Davis v.

United States Department of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992)).

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

partial motion for summary judgment and order the FBI to process Plaintiff’s request.

Respectfully submitted,

JUDICIAL WATCH, INC.

/s/ James F. Peterson
James F. Peterson
DC Bar No. 450171
JUDICIAL WATCH, INC.
425 Third Street, S.W., Suite 800
Washington, DC 20024
Tel: (202) 646-5175
Email: jpeterson@judicialwatch.org
Counsel for Plaintiff
October 1, 2019



                                                 5
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 6 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )   Case No. 1:19-cv-00573 (JEB)
                                    )
U.S. DEPARTMENT OF JUSTICE.         )
                                    )
                  Defendant.        )
____________________________________)


            PLAINTIFF’S RESPONSES TO DEFENDANT’S STATEMENT OF
       MATERIAL FACTS AS TO WHICH THERE IS NO GENUINE ISSUE AND
          PLAINTIFF’S FURTHER STATEMENT OF MATERIAL FACTS

       Plaintiff, by counsel and pursuant to Local Civil Rule 7.1(h), respectfully submits this

response to Defendants’ statement of material facts as to which there is no genuine dispute and

statement of undisputed material facts in support of its cross-motion for summary judgment:

       1.      By letter dated October 5, 2018, Plaintiff Judicial Watch, Inc. (“Plaintiff”)
submitted a three-part Freedom of Information Act (“FOIA”) request to the FBI seeking:
               1.      Any and all records of communication between former FBI General
                       Counsel James Baker and former Department of Justice attorney and
                       current Perkins Coie Partner Michael Sussman.
               2.      Any and all records created in preparation for, during, and/or pursuant to
                       any meetings between Mr. Baker and Mr. Sussman.
               3.      Any and all calendars, agendas, or similar records, either in paper or
                       electronic format, documenting the schedule and activities of Mr. Baker.
[Def’s Ex. 1-A at 1 (FOIA Request).] Plaintiff limited the request to records created
between January 1, 2016, and December 31, 2016. [Id.]

       Response:

       Undisputed.

       2.      The FOIA request did not include a privacy waiver for Mr. Sussman nor did it
include any other authorization for disclosure of information to a third party. [Seidel Decl. ¶ 5;
see generally Def’s Ex. 1-A (FOIA Request).]



                                                 1
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 7 of 8




       Response:

       Undisputed.

        3.     The FOIA request did not include proof of death of Mr. Sussman. [Seidel Decl. ¶
5; see generally Def’s Ex. 1-A (FOIA Request).]

       Response:

       Undisputed.

      4.     Plaintiff requested a waiver of search and duplication fees as a member of the
news media. [Seidel Decl. ¶ 5.]

       Response:

       Undisputed.

        5.     In support of its request for a fee waiver, Plaintiff asserted, without providing any
factual in support, that “disclosure of the information is in the public interest.” [Def’s Ex. 1-A at
2 (FOIA Request).]

       Response:

        Disputed to the extent that any additional information was necessary to establish
Plaintiff’s entitlement to a fee waiver.

        6.       By letter dated October 16, 2018, the FBI acknowledged receipt of Plaintiff’s
FOIA request and assigned it FOIA Request No. 1418827-000. The FBI advised Plaintiff the
request for a public interest fee waiver was under consideration and for purpose of assessing
fees, Plaintiff would be considered news media. [Seidel Decl. ¶ 6.]

       Response:

       Undisputed.

       7.      On or about March 1, 2019, Plaintiff filed the present lawsuit in the U.S. District
Court for the District of Columbia. [See ECF No. 1 (Complaint).]

       Response:

       Undisputed.




                                                  2
          Case 1:19-cv-00573-JEB Document 14 Filed 10/01/19 Page 8 of 8




       8.      In the parties’ June 4, 2019, and June 21, 2019, Joint Status Reports, the FBI
advised the Court and Plaintiff of its intent to assert a privacy Glomar for parts one and two of
the FOIA request and that it completed the search for records responsive to part three of the
request. [See ECF No. 8 and 9 (Joint Status Report and Proposed Schedule).]

       Response:

       Undisputed.


Respectfully submitted,

JUDICIAL WATCH, INC.

/s/ James F. Peterson
James F. Peterson
DC Bar No. 450171
JUDICIAL WATCH, INC.
425 Third Street, S.W., Suite 800
Washington, DC 20024
Tel: (202) 646-5175
Fax: (202) 646-5199
Email: jpeterson@judicialwatch.org

Counsel for Plaintiff

October 1, 2019




                                                 3
